Exhibit 10.1
AMENDED AND RESTATED EXECUTIVE AGREEMENT
     This Amended and Restated Executive Agreement (“Agreement”) between Huttig
Building Products, Inc., a Delaware corporation, with its principal office
located at 555 Maryville University Drive, Suite 400, St. Louis, Missouri 63141,
(the “Company”) and Jon Vrabely (“Executive”) is effective as of the 24th day of
June, 2008.
     WHEREAS, the Company and Executive originally entered into an Executive
Agreement effective as of the 4th day of December, 2006 (the “Original
Agreement”) that set for the terms of Executive’s employment as the Company’s
President and Chief Executive Officer;
     WHEREAS, the Company and Executive wish to amend the Original Agreement to
change the provisions by which the Term of the Agreement may be renewed;
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto agree that the Original Agreement is amended and
restated as follows effective as of the date first above written:
     1. Employment. Effective January 1, 2007, the Company shall employ
Executive as its President and Chief Executive Officer (“CEO”), and, Executive
agrees to be employed by the Company in such capacity, subject to the terms and
conditions of this Agreement. In Executive’s capacity as President and CEO, he
shall render such services as are consistent with such position and shall report
directly to the Company’s Board of Directors (the “Board”). During the Term (as
defined below), Executive shall devote all of his working time and efforts to
the business and affairs of the Company and its subsidiaries and shall not
engage in activities that interfere in any way with such performance.
     2. Term of Employment. If not earlier terminated in accordance with the
terms of this Agreement, this Agreement and Executive’s employment shall begin
on January 1, 2007 (the “Commencement Date”) and shall continue through
December 31, 2008 (the “Original Term”). Beginning January 1, 2009, the Original
Term shall be automatically extended for one additional year as of each annual
anniversary of the Commencement Date (each such one-year extension a “Renewal
Term”) unless either the Company or Executive provides written notice to the
other of non-renewal not later than ninety (90) days prior to any such
anniversary date. The Original Term and any Renewal Term(s) are collectively
referred to herein as the “Term.” Notwithstanding the foregoing, the Term shall
be extended and this Agreement shall remain in effect during the Protected
Period (as defined in Paragraph 4(d)(i) below).
     3. Compensation and Benefits.
          (a) Base Compensation.

 



--------------------------------------------------------------------------------



 



          (i) In general, for all services rendered by Executive under this
Agreement on behalf of the Company, the Company shall pay to Executive a base
salary of Four Hundred Thousand and No/100 Dollars ($400,000.00) per year, as
such salary may be increased from time to time by the Board, payable in
accordance with the Company’s normal payroll practices.
          (ii) In no way limiting the foregoing, at all times during the
Protected Period, Executive’s annual base salary shall be at least equal to
twelve times the highest monthly base salary paid or payable to Executive by the
Company during the twelve-month period immediately preceding the month in which
the Protected Period Effective Date occurs.
          (iii) In this Agreement, “Base Salary” shall be as determined in
accordance with Paragraph 3(a)(i) or 3(a)(ii), as applicable.
          (b) Restricted Stock. On the Commencement Date, Executive shall be
granted 75,000 shares of restricted stock of the Company, granted under and
subject to the terms of the 2005 Executive Incentive Compensation Plan. The
restricted stock shall be also granted pursuant to a restricted stock agreement
which shall provide, among other things, that the Company’s right of forfeiture
shall lapse 1/3rd on each of the first, second and third anniversaries of the
Commencement Date, subject to the terms of this Agreement and the restricted
stock agreement.
          (c) EVA Plan. Executive shall be entitled to continue to participate,
as of the Commencement Date, in the Company’s EVA Incentive Compensation Plan
(“EVA Plan”) and to be eligible to earn up to 30% of the EVA bonus pool each
year during the Term, subject to and in accordance with its terms, as it may be
amended from time to time. Such bonus referred to herein as the “Annual Bonus.”
          (d) Vacation and Other Benefit Plans and Arrangements. Executive shall
be entitled to participate in such other vacation and benefit plans and
arrangements as may be offered by the Company to similarly situated executive
officers of the Company; provided that, nothing contained herein shall or shall
be deemed to require the Company to develop or continue to maintain any
particular plan or arrangement.
          (e) Automobile. During the Term, the Company shall lease on
Executive’s behalf an automobile, in accordance with the Company’s standard
practices and procedures.
     4. Termination.
          (a) Termination, In General. This Agreement may terminate prior to the
end of the Term specified in Paragraph 2 above for any reason, including upon
Executive’s death or Disability (as defined in Paragraph 4(d)(v)). The
provisions of this Paragraph 4(a) shall apply prior to the Protected Period
Effective Date (defined below), and payments and benefits provided under this
Paragraph 4(a) shall be in lieu of any payment or benefit provided under
Paragraph 4(b). In the event of a termination for any reason, the Company shall
pay to Executive (or his estate, in the event of his death) upon the last date
of employment (the “Termination Date”) all amounts of accrued and owing
compensation, including Base Salary through the Termination

- 2 -



--------------------------------------------------------------------------------



 



Date, accrued but unpaid or unused vacation as may be required under applicable
law, and any other amounts of compensation or timely submitted reimbursements
accrued and owing as of the Termination Date (the “Accrued Obligations”).
          (i) Termination by the Company Without Cause. If the Company
terminates Executive’s employment without Cause, or fails to renew Executive’s
employment at the end of the Original Term or any Renewal Term for reasons that
do not constitute Cause, in exchange for a release of all claims Executive may
have against the Company, its affiliates, and its or their officers, directors,
employees and agents, Executive shall receive an amount equal to two times his
then current Base Salary plus two times the Average Annual Bonus (“Severance
Payment”). The “Average Annual Bonus” shall be the average bonus paid or payable
to Executive by the Company and its affiliated companies in respect of the three
fiscal years immediately preceding the fiscal year in which the termination
occurs.
          (ii) The Severance Payment shall be paid to Executive in 24 equal
monthly installments, beginning with the first month following the month in
which employment terminates. Payments made pursuant to this Paragraph 4(a) shall
be in lieu of, and non-duplicative of, payments under any other agreement
between Executive and the Company. The right to payments contemplated in this
Paragraph 4(a) shall cease if Executive breaches any material provision of any
agreement between Executive and the Company, including without limitation
Paragraph 5 or any other material term of this Agreement. This paragraph shall
survive termination of this Agreement.
          (iii) Definition of Cause. For purposes of this Agreement, Cause shall
constitute either (i) personal dishonesty or breach of fiduciary duty involving
personal profit at the expense of the Company; (ii) repeated failure of
Executive to perform his duties hereunder which are demonstrably willful and
deliberate on his part and which are not remedied in a reasonable period of time
after receipt of written notice from the Company; (iii) the commission of a
criminal act related to the performance of duties, or the furnishing of
proprietary confidential information about the Company to a competitor, or
potential competitor, or third party whose interests are adverse to those of the
Company; (iv) intoxication by alcohol or drugs during work hours; (v) conviction
of a felony; or (vi) any breach of any material Company policy or any material
term of this Agreement or any other agreement by and between Executive and the
Company.
          (b) Termination During the Protected Period. The provisions of this
Paragraph 4(b) shall apply on and after the Protected Period Effective Date
(defined below) and shall remain in effect during the Protected Period, and
payments and benefits provided under this Paragraph 4(b) shall be in lieu of any
payment or benefit provided under Paragraph 4(a). If Executive’s employment
terminates after the Protected Period Effective Date, the following shall apply:

- 3 -



--------------------------------------------------------------------------------



 



          (i) Cause; Other Than for Good Reason. If Executive’s employment shall
be terminated for Cause during the Protected Period, this Agreement shall
terminate without further obligations to Executive other than the obligation to
pay to Executive his Base Salary through the Date of Termination plus the amount
of any compensation previously deferred by Executive (together with accrued
interest thereon, if any). If Executive terminates employment other than for
Good Reason during the Protected Period, this Agreement shall terminate without
further obligations to Executive, other than those obligations accrued or earned
and vested (if applicable) by Executive through the Date of Termination,
including for this purpose, all Accrued Obligations. All such payments hereunder
shall be paid to Executive in a lump sum in cash within 30 days of the Date of
Termination.
          (ii) Death or Disability. If Executive’s employment is terminated by
reason of Executive’s death or Disability during the Protected Period, Executive
or his beneficiary or estate (as the case may be) shall be paid (A) Executive’s
full annual Base Salary through the Date of Termination at the rate in effect on
the Date of Termination or, if higher, at the highest annual rate in effect at
any time from the 90-day period preceding the Protected Period Effective Date
through the Date of Termination (the “Highest Base Salary”), (B) the product of
the Annual Bonus paid to Executive for the last full fiscal year and a fraction,
the numerator of which is the number of days in the then current fiscal year
through the Date of Termination, and the denominator of which is 365 and (C) any
compensation previously deferred by Executive (together with accrued interest
thereon, if any) and not yet paid by the Company and any accrued vacation pay
not yet paid by the Company (such amounts specified in clauses (A), (B) and
(C) are hereinafter referred to as “Protected Period Accrued Obligations”).
          (1) All such Protected Period Accrued Obligations shall be paid to
Executive or his estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination.
          (2) Anything in this Agreement to the contrary notwithstanding,
Executive or his estate or beneficiary, as applicable, shall be entitled to
receive death or disability benefits at least equal to the most favorable
benefits provided by the Company and any of its subsidiaries to surviving
families of employees (in the case of death) of the Company and such
subsidiaries, or, in the case of Disability, to disabled employees and/or their
families, under such plans, programs, practices and policies relating to
disability or family death benefits, if any, in accordance with the most
favorable plans, programs, practices and policies of the Company and its
subsidiaries in effect at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to Executive and/or
Executive’s family, as in effect on the date of Executive’s death or Disability
with respect to other key employees of the Company and its subsidiaries and
their families.

- 4 -



--------------------------------------------------------------------------------



 



          (iii) Without Cause or for Good Reason. If Executive terminates his
employment for Good Reason or his employment is terminated by the Company
without Cause during the Protected Period, Executive shall receive:
          (1) To the extent not theretofore paid, Executive’s Highest Base
Salary through the Date of Termination; and
          (2) The product of (x) the greater of the Annual Bonus paid or payable
(annualized for any fiscal year consisting of less than twelve full months or
for which Executive has been employed for less than twelve full months) to
Executive for the most recently completed fiscal year during the Employment
Period, if any, or the Average Annual Bonus, such greater amount being hereafter
referred to as the “Highest Annual Bonus,” and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365;
          (3) The product of (x) two and (y) the sum of (i) the Highest Base
Salary and (ii) the Average Annual Bonus; and
          (4) In the case of compensation previously deferred by Executive, all
amounts previously deferred (together with accrued interest thereon, if any) and
not yet paid by the Company, and any accrued vacation pay not yet paid by the
Company; and
          (5) For two years after the Date of Termination, or such longer period
as any plan, program, practice or policy may provide, the Company shall continue
benefits to Executive and/or Executive’s family at least equal to those which
would have been provided to them as if Executive’s employment had not been
terminated, in accordance with the most favorable employee welfare benefit plans
(as such term is defined in Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended) of the Company and its subsidiaries (including
health insurance and life insurance) during the 90-day period immediately
preceding the Effective Date or, if more favorable to Executive, as in effect at
any time thereafter with respect to other key employees and their families, and
for purposes of eligibility for retiree benefits pursuant to such employee
welfare benefit plans, Executive shall be considered to have remained employed
for such two-year period and to have retired on the last day of such period.
          (6) All such payments under this Paragraph 4(b)(iii) shall be paid to
Executive in a lump sum in cash within 30 days of the Date of Termination.
          (c) Notwithstanding any other provision to the contrary, with respect
to the timing of payments under Paragraph 4(a) or 4(b), if, at the time of
Executive’s termination,

- 5 -



--------------------------------------------------------------------------------



 



Executive is deemed to be a “specified employee” (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
any successor statute, regulation and guidance thereto) of the Company, then
only to the extent necessary to comply with the requirements of Code
Section 409A, any payments to which Executive may become entitled under
Paragraph 4(b) which are subject to Code Section 409A (and not otherwise exempt
from its application) will be withheld until the first business day of the
seventh month following the termination of Executive’s employment, at which time
Executive shall be paid an aggregate amount of payments otherwise due to the
Executive under the terms of Paragraph 4(a) or 4(b) for the preceding 6-month
period, as applicable.
          (d) Definitions.
          (i) Protected Period, Protected Period Effective Date. The “Protected
Period” shall begin on the closing date of a transaction constituting a Change
of Control (defined below) (the “Protected Period Effective Date”) and ending
upon the first to occur of the date that is 36 months from the Protected Period
Effective Date and the first day of the month next following Executive’s normal
retirement date (“Normal Retirement Date”) under the Huttig Building Products,
Inc. Savings & Investment Plan, or any successor retirement plan (the
“Retirement Plan”); provided that, if Executive’s employment with the Company is
terminated prior to the date on which a Change of Control occurs, and it is
reasonably demonstrated that such termination (A) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(B) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement, and specifically without limitation,
the “Protected Period Effective Date” shall mean the date immediately prior to
the date of Executive’s termination.
          (ii) Cause. Cause during the Protected Period shall have the same
meaning as set forth in Paragraph 4(a)(iii) above.
          (iii) Good Reason. “Good Reason” means Executive’s good faith
determination that any of the following has occurred:
          (1) Executive’s Base Salary is (A) less than twelve times the highest
monthly base salary paid or payable to him by the Company during the
twelve-month period immediately preceding the month in which the Protected
Period Effective Date occurs, (B) not reviewed at least annually or has not been
increased at any time and from time to time in a manner substantially consistent
with increases in base salary awarded in the ordinary course of business to
other key employees of the Company and its subsidiaries, or (C) is reduced after
any such increase;
          (2) Executive is not eligible to receive, an annual bonus (either
pursuant to any incentive compensation plan maintained by the Company or
otherwise) in cash on the same basis as in the fiscal year

- 6 -



--------------------------------------------------------------------------------



 



immediately preceding the fiscal year in which the Protected Period Effective
Date occurs or, if more favorable to Executive, on the same basis as awarded at
any time thereafter to other key employees of the Company and its subsidiaries;
          (3) The Company fails to offer to Executive (and his eligible spouse
and dependents, as applicable) incentive, savings and retirement plans,
practices, policies and programs as may be applicable to other key employees of
the Company and its subsidiaries and welfare benefit plans and policies
(including without limitation including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs), which shall
provide Executive (and his eligible spouse and dependents) with compensation,
benefits and reward opportunities, and welfare benefits, as applicable, at least
as favorable in the aggregate as the most favorable of such compensation,
benefits and reward opportunities and welfare benefits as provided by the
Company for Executive (and his spouse and dependents, as applicable) under such
plans, practices, policies and programs as in effect at any time during the
90-day period immediately preceding the Protected Period Effective Date or, if
more favorable to Executive, as provided at any time thereafter with respect to
other key employees of the Company and its subsidiaries;
          (4) The Company does not provide (A) prompt reimbursement for
reasonable expenses, (B) paid vacation, (C) fringe benefits, including use of an
automobile and payment of related expenses, or (D) provide an office or offices
of a size and with furnishings and other appointments, and to secretarial an
other assistance, at least equal in all cases to the most favorable of the
foregoing provided under any policies or practices, or provided to Executive by
the Company and its subsidiaries at any time during the 90-day period
immediately preceding the Protected Period Effective Date or, if more favorable
to Executive, as provided at any time thereafter with respect to other key
employees of the Company and its subsidiaries;
          (5) The assignment of Executive of any duties inconsistent in any
respect with Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as they were
constituted at any time during the 90-day period immediately preceding the
Protected Period Effective Date, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities;
          (6) The Company requires Executive to perform his services at a
location other than where he was employed immediately preceding the Protected
Period Effective Date or any office or location

- 7 -



--------------------------------------------------------------------------------



 



more than thirty-five (35) miles from such location, except for travel
reasonably required in the performance of Executive’s responsibilities;
          (7) Any purported termination by the Company of Executive’s employment
otherwise than as expressly permitted by this Agreement; or
          (8) Any failure by the Company to comply with and satisfy Paragraph 10
of this Agreement.
     Notwithstanding the foregoing, for purposes of items (1) — (5) above there
shall be excluded from the definition of “Good Reason” any isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Executive. Any good faith determination of “Good Reason” made by Executive shall
be conclusive.
          (iv) Change of Control. “Change of Control” shall mean:
          (1) The acquisition, other than from the Company, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% of either the then outstanding shares of common stock of the
Company or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors, but
excluding, for this purpose, any such acquisition by the Company or any of its
subsidiaries, by The Rugby Group Ltd. or any direct transferee from The Rugby
Group Ltd., or any employee benefit plan (or related trust) of the Company or
its subsidiaries, or any corporation with respect to which, following such
acquisition, more than 50% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
substantially the same individuals and entities who were the beneficial owners,
respectively, of the common stock and voting securities of the Company
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the then outstanding
shares of common stock of the Company or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors, as the case may be; or
          (2) A majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.;
or

- 8 -



--------------------------------------------------------------------------------



 



          (3) Approval by the stockholders of the Company of a reorganization,
merger or consolidation, in each case, with respect to which substantially the
same individuals and entities who were the respective beneficial owners of the
common stock and voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, at least 50%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation, or a complete
liquidation or dissolution of the Company or of the sale or other disposition of
all or substantially all of the assets of the Company.
     For purposes of this Agreement, in all respects, the definition of “Change
of Control” hereunder shall be interpreted, and limited to the extent necessary,
to comply with Code Section 409A, and the provisions of Treasury Notice 2005-1,
Proposed Treasury Regulation Section 1.409A and any successor statute,
regulation and guidance thereto.
          (v) Disability. “Disability” means
          (1) Executive is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months.
          (2) Executive is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company.
          (vi) Date of Termination. “Date of Termination” means the date of
receipt of the Notice of Termination (as defined in Paragraph 4(f) below)
          (vii) or any later date specified therein, as the case may be;
provided, however, that (i) if Executive’s employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies Executive of such termination and (ii) if
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of Executive or the date the
Disability is determined, as the case may be.
          (e) Certain Limitations on Payments by the Company. Notwithstanding
any other provision of this Agreement to the contrary, if tax counsel selected
by the Company and

- 9 -



--------------------------------------------------------------------------------



 



reasonably acceptable to Executive determines that any portion of any payment
under this Agreement would constitute an “excess parachute payment” under
Section 280G of the Code, then the payments to be made to Executive under this
Agreement shall be reduced (but not below zero) such that the value of the
aggregate payments that Executive is entitled to receive under this Agreement
and any other agreement or plan or program of the Company shall be one dollar
($1) less than the maximum amount of payments which Executive may receive
without becoming subject to the tax imposed by Section 4999 of the Code.
          (f) Notice of Termination. Any termination by the Company for Cause or
by Executive for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with Paragraph 8 of this Agreement.
If Executive terminates this Agreement for any reason or the Company terminates
this Agreement without Cause, he or it shall provide to the other not less than
thirty (30) days prior written notice. The Company shall not be required to
provide any advance notice in the event of a termination for Cause, except as
may be specifically provided herein as a result of a “cure” provision, nor shall
the thirty (30) day notice requirement apply to either party for a termination
as a result of non-renewal of employment at the end of the Original Term or any
Renewal Term. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than sixty (60) days after
the giving of such notice). The failure by Executive to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason shall not waive any right of Executive hereunder or preclude Executive
from asserting such fact or circumstance in enforcing his rights hereunder.
     5. Executive Covenants.
          (a) Confidential Information. Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its subsidiaries, and their
respective businesses, which shall have been obtained by Executive during
Executive’s employment by the Company or any of its subsidiaries and which shall
not be or become public knowledge (other than by acts by Executive or his
representatives in violation of this Agreement). After termination of
Executive’s employment with the Company, Executive shall not, without the prior
written consent of the Company, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
In no event shall an asserted violation of the provisions of this subparagraph
(a) constitute a basis for deferring or withholding any amounts otherwise
payable to Executive under this Agreement.
          (b) Covenant Not to Compete. At all times during Executive’s
employment by the Company or any of its subsidiaries and for one year following
termination of Executive’s employment, Executive shall not, unless acting with
the prior written consent of the Company, directly or indirectly (i) own,
manage, operate, finance, join, control or participate in the ownership,
management, operation, financing or control of, or be associated as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with, or use

- 10 -



--------------------------------------------------------------------------------



 



or permit his name to be used in connection with, any profit or not-for-profit
business or enterprise which at any time during such period designs,
manufactures, assembles, sells, distributes or provides products (or related
services) in competition with those designed, manufactured, assembled, sold,
distributed, or provided, or under active development, by the Company (including
all future developments in and improvements on such products and services) in
any part of the world; (ii) offer or provide employment to, interfere with or
attempt to entice away from the Company, either on a full-time or part-time or
consulting basis, any person who then currently is, or who within one year prior
thereto had been, employed by the Company; or (iii) directly or indirectly,
solicit the business of, or do business with, any customer, supplier, or
prospective customer or supplier of the Company with whom Executive had direct
or indirect contact or about whom Executive may have acquired any knowledge
while employed by the Company; provided, however, that this provision shall not
be construed to prohibit the ownership by Executive of not more than 2% of any
class of securities of any corporation which is engaged in any of the foregoing
businesses that has a class of securities registered pursuant to the Securities
Exchange Act of 1934. If Executive’s spouse engages in any of the restricted
activities set forth in the preceding sentence, Executive shall be deemed to
have indirectly engaged in such activities in violation of this covenant. This
provision shall be extended at the option of the Company, for a period of time
equal to all periods during which Executive is in violation of the foregoing
covenant not to compete and to extend the covenant not to compete to run from
the date any injunction may be issued against Executive, should that occur, to
enable the Company to receive the full benefit of the covenant not to compete
agreed to herein by Executive.
          (c) Rights and Remedies Upon Breach. It is recognized that the
services to be rendered under this Agreement by Executive are special, unique
and of extraordinary character. If Executive breaches, or threatens to commit a
breach of, any of the provisions of Paragraph 5(a) or 5(b) (the “Covenants”),
then the Company and/or any of its affiliates shall have the following rights
and remedies, each of which shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:
          (d) Specific Performance. The right and remedy to have the Covenants
specifically enforced by any court having equity jurisdiction, including
obtaining an injunction to prevent any continuing violation thereof, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will be difficult to
ascertain and will not provide adequate remedy to the Company.
          (e) Severability of Covenants. If any of the Covenants, or any part
thereof, are hereafter construed to be invalid or unenforceable in any
jurisdiction, the same shall not affect the remainder of the Covenants or the
enforceability thereof in any other jurisdiction, which shall be given full
effect, without regard to the invalidity or unenforceability in such other
jurisdiction.
          (f) Blue-Pencilling. If any of the Covenants, or any part thereof, are
held to be unenforceable because of the duration of such provision or the
geographical scope covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration or geographical scope
of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced; provided, however, that the

- 11 -



--------------------------------------------------------------------------------



 



determination of such court shall not affect the enforceability of the Covenants
in any other jurisdiction.
          (g) Assignability. Executive specifically acknowledges and agrees that
in the event the Company should undergo any change in ownership or change in
structure or control, or should the Company transfer some or all of its assets
to another entity, the Covenants contained herein and the right to enforce the
Covenants may be assigned by the Company to any company, business, partnership,
individual or entity, and that Executive will continue to remain bound by the
Covenants.
          (h) Survival. This Paragraph 5 shall survive termination of this
Agreement.
     6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices, provided by the
Company or any of its subsidiaries and for which Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as Executive may
have under any stock option, restricted stock, stock appreciation right, or
other agreements with the Company or any of its subsidiaries. Amounts which are
vested benefits or which Executive is otherwise entitled to receive under any
plan, policy, practice or program of the Company or any of its subsidiaries at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program provided, however, that in the event the
terms of any such plan, policy, practice or program concerning the payment of
benefits thereunder shall conflict with any provision of this Agreement, the
terms of this Agreement shall take precedence but only if and to the extent the
payment would not adversely affect the tax exempt status (if applicable) of any
such plan, policy, practice or program and only if the employee agrees in
writing that such payment shall be in lieu of any corresponding payment from
such plan, policy, practice or program.
     7. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against Executive or others.
In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company or others of the validity or enforceability of, or liability
under, any provision of Paragraph 4(b) of this Agreement or any guarantee of
performance thereof, plus in each case interest at the applicable Federal rate
provided for in Code Section 7872(f)(2).
     8. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (i) on the date of delivery if delivered personally, or by
telecopy or telefacsimile, (ii) on the first business day following the date of
dispatch if delivered by Federal Express or other next-day courier service, or
(iii) on the third business day following the date of receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

- 12 -



--------------------------------------------------------------------------------



 



         
 
  (a) If to the Company:   Huttig Building Products, Inc.
 
      555 Maryville University Drive, Suite 240
 
      St. Louis, Missouri 63141
 
      Attention: General Counsel
 
       
 
  (b) If to Executive:   Jon Vrabely
 
      2039 Wilson Ridge Lane
 
      Chesterfield, MO 63005

     9. Waiver of Breach. The waiver of either the Company or Executive of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by either the Company or Executive.
     10. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of both the Company and Executive and their respective successors,
assigns, heirs and legal representatives, but neither this Agreement nor any
rights hereunder shall be assigned by either the Company or Executive without
the consent in writing of the other party. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
     11. Governing Law and Venue. This Agreement shall be governed by and
constructed in accordance with the laws of the State of Missouri. However, in
the event of any legal or equitable action arising under this Agreement, the
venue of such action shall not lie exclusively within Missouri but may lie in
any court having proper jurisdiction over such matter.
     12. Enforcement Costs. Except as specifically provided herein, if any party
hereto institutes any action or proceeding to enforce this Agreement the
prevailing party in such action or proceeding shall be entitled to recover from
the nonprevailing party all legal costs and expenses incurred by the prevailing
party in such action, including, but not limited to, reasonable attorney fees,
paralegal fees, law clerk fees, and other legal costs and expenses, whether
incurred at or before trial, and whether incurred at the trial level or in any
appellate, bankruptcy, or other legal proceeding.
     13. Amendment; Integration. No change or modification of this Agreement
shall be valid unless the same is in writing and signed by the person or party
to be charged. The Company and Executive agree that they will negotiate in good
faith and jointly execute an amendment to modify this Agreement to the extent
necessary to comply with the requirements of Code Section 409A, or any successor
statute, regulation and guidance thereto; provided, however, under no
circumstances shall the Company be obligated to increase its financial
obligations to Executive in connection with any such amendment. Effective as of
the Commencement Date, this Agreement shall supersede any and all other
agreements, either oral or written, between the parties hereto with respect to
the subject matter hereof; including,

- 13 -



--------------------------------------------------------------------------------



 



without limitation, the 2006 Amended and Restated Change of Control Agreement by
and between the Executive and the Company, dated October 25, 2006, except this
Agreement shall not supersede the Indemnification Agreement by and between
Executive and the Company, dated October 10, 2005, or any restricted stock or
option agreement entered into prior to the Commencement Date.
     14. Severability. If any portion of this Agreement shall be, for any
reason, invalid or unenforceable, the remaining portion or portions shall
nevertheless be valid, enforceable and carried into effect, unless to do so
would clearly violate the present legal and valid intention of the parties
hereto.
     15. Tax Consequences. Executive hereby acknowledges and agrees that the
Company makes no representations or warranties regarding the tax treatment or
tax consequences of any compensation, benefits or other payments under this
Agreement, including, without limitation, by operation of Code Section 409A, or
any successor statute, regulation and guidance thereto.
     16. Headings. The headings of this Agreement are inserted for convenience
only and are not to be considered in construction of the provisions hereof.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers, and Executive has hereunto set his hand, as of the day
and year first above written.

              Huttig Building Products, Inc.
 
       
 
  By:   /s/ Robert S. Evans
 
       
 
  Name:   Robert S. Evans
 
  Title:   Chairman
 
            EXECUTIVE:
 
            /s/ Jon P. Vrabely           Jon Vrabely

- 14 -